FILED
                              NOT FOR PUBLICATION                           FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JORGE IBARRA LOPEZ; FLORENTINA                     No. 11-73481
IBARRA,
                                                   Agency Nos. A079-536-171
               Petitioners,                                    A079-539-120

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Jorge Ibarra Lopez and Florentina Ibarra, natives and citizens of Mexico,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Singh v. INS, 295

F.3d 1037, 1039 (9th Cir. 2002), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed over three years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and they failed to present material

evidence of changed circumstances in Mexico to qualify for the regulatory

exception to the time limitation for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008)

(requiring movant to produce material evidence with motion to reopen that

conditions in country of nationality had changed).

      In light of our disposition, we do not reach petitioners’ remaining

contentions regarding their prima facie eligibility for relief.

      PETITION FOR REVIEW DENIED.




                                            2                                  11-73481